Helvetia




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2014

                                      No. 04-14-00569-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                           HELVETIA ASSET RECOVERT, INC.,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                         Honorable Michael E. Mery, Judge Presiding

                                         ORDER
        Pursuant to a previous order of this court, appellant’s brief is currently due November 19,
2014. On November 12, 2014, appellee filed a motion asking this court to stay the briefing
schedule pending this court’s decision on a motion to dismiss, which was simultaneously filed
with the motion to stay. After reviewing appellee’s motions, we GRANT appellee’s motion to
stay briefing schedule and ORDER all briefing in this appeal stayed until further order of this
court. Additionally, we ORDER appellant to file a written response to appellee’s motion to
dismiss for lack or jurisdiction in this court on or before December 1, 2014. We further
ORDER that appellant’s written response should specifically address whether the judgment or
order from which appellant seeks to appeal in this case, Appellate No. 04-14-00569-CV, is the
same judgment or order from which appellant sought to appeal in Appellate No. 04-14-00319-
CV, which was dismissed by this court upon appellant’s own motion on July 9, 2014. If
appellant’s response is insufficient, we may dismiss the appeal for want of jurisdiction.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court